DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated February 19, 2021 claims 1-31 were pending and claims 1-31 stood rejected.  Claims 1-31 have been amended.  No claims have been added or cancelled.  Claims 1-31 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-31 has been fully considered and is at least partially persuasive.  Examiner respectfully disagrees with Applicant’s assertion that the claims are not directed towards an abstract idea.  The proprietary standards ISO 8583 and ISO 20022 are merely constructs similar to paper forms.  ISO 8583 merely provides a framework for placing data common to transactions into a structure.  The fields include human readable fields such as account number, processing code, transaction amount, settlement amount, cardholder billing data, time of transmission, billing fee, settlement conversion rate and cardholder billing conversion rate.  The standard itself is a human derived standard and can be viewed as no more than a computerized instantiation of a paper form containing the same information.  Similarly ISO 20022 contains human readable data fields such as settlement currency, settlement amount and settlement date along with postal address information, account information and financial institution information.  Applicant states 
What is persuasive are the arguments that additional elements are present that form a practical application and amount to significantly more than the abstract idea itself.  In particular Examiner sees a clear parallel between the placement of the host computer within the network structure and the customizable filtering taking place at a remote ISP server as claimed in Bascom (BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 119 U.S.P.Q.2d 1236, 2016 ILRC 2113 (Fed. Cir. 2016)).  In Bascom the court recognized that filtering had taken place at both the user’s computer and at a local server, or at a remote server that applied a single set of criteria for all requests for websites from all of its subscribers.  Upon further consideration of the claim Examiner is persuaded that the particular placement of the host computer within the network does, as described in paragraph 0053 of the written disclosure, operate to “reduce processor load by reducing an amount of data to be analyzed or processed, reduce network bandwidth usage and/or improve processor security and/or improve data transmission” and “facilitate increasing processor speed and/or improving operating system resource allocation”.  Therefore while the claimed invention is similar Bascom in that filtering content is an abstract idea, whether that content be published content from a website or a particular financial transaction involving a combination of chargeback request and foreign currency exchange, the particular placement of the host computer relieves some of the traffic that would otherwise be directed towards the payment processor by first filtering those chargeback requests that involve foreign currency exchange transactions.  Therefore Examiner views the claimed invention as eligible under either Prong Two of Step 2A or Step 2B.  For this reason the 35 U.S.C. § 101 rejection of claims 1-31 is being withdrawn.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The only pending rejection of the claims was under section 101 which Examiner has withdrawn for the reasons given in the response to argument.  With regard to the prior art Examiner has already considered the arguments in the filed response of January 13, 2021 and agreed in the Office Action of February 19, 2021 that those arguments were persuasive.  No prior art has been found in Examiner’s search that alone or in combination with Beck et al. (U.S. Patent Publication 2010/0145744, now U.S. Patent 8,626,660) would remedy the deficiencies as applied to the claims as amended.  Therefore claims 1-31 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685